NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 3, 2018* 
                                 Decided May 4, 2018 
                                             
                                         Before 
 
                       JOEL M. FLAUM, Circuit Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       AMY C. BARRETT, Circuit Judge 
 
No. 17‐2230 
 
LOUISE DAVENPORT,                                Appeal from the United States District 
       Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                 Eastern Division 
       v.                                         
                                                 No. 16 C 93 
NANCY A. BERRYHILL,                               
Deputy Commissioner of Operations,               Susan E. Cox, 
Social Security Administration,                  Magistrate Judge. 
       Defendant‐Appellee. 
                                              

                                       O R D E R 

       Louise Davenport appeals the order of the district court upholding the Social 
Security Administration’s denial of her applications for Supplemental Security Income 
and Disability Insurance Benefits. She argues that the Administrative Law Judge 
incorrectly calculated the adjudication periods for her applications, and also improperly 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2230                                                                           Page 2 
 
assessed the severity of her impairments and the resulting physical limitations. Because 
the ALJ’s decision is supported by substantial evidence, we affirm the judgment. 
          
         Davenport filed her applications for benefits on May 2, 2012, alleging that she 
suffered from high blood pressure, chronic heart failure, rheumatoid arthritis, sleep 
apnea, diabetes, and eye problems, with an onset date of May 7, 1999. On appeal 
Davenport takes issue with the ALJ’s analysis of her alleged chronic heart failure and 
rheumatoid (or inflammatory) arthritis, and we limit our discussion accordingly. The 
medical records on those two conditions document sporadic visits to emergency rooms, 
a rheumatology clinic, and other specialists, but Davenport did not receive regular care 
for either impairment—or even a diagnosis—during the relevant time period. Although 
Davenport told doctors that she had chronic heart failure and rheumatoid arthritis, 
diagnostic tests do not corroborate her reports: a blood test was negative for 
rheumatoid arthritis, an x‐ray and stress test revealed no heart disease, and one record 
reflects that her heart was slightly enlarged at one time but returned to normal. 
Davenport also repeatedly refused doctors’ requests for diagnostic testing.   
          
         Two agency doctors reviewed Davenport’s medical records to assess her 
impairments and resulting limitations, but they were hampered by the paucity of 
records to review. Dr. Calixto Aquino concluded that there was “insufficient evidence” 
to evaluate Davenport’s claims of chronic heart failure and rheumatoid arthritis. On 
reconsideration, another agency doctor, James Madison reached the same conclusion. 
          
         The agency denied her applications, but Davenport requested and received a 
hearing with an ALJ. The ALJ postponed her case so that she could attend a 
consultative exam to develop the record with medical evidence. Noting Davenport’s 
failure to attend scheduled consultative examinations in the past, the ALJ warned her 
that failing to attend her appointments would affect his decision. But Davenport 
appeared for her hearing in March 2014 without undergoing a consultative exam. 
          
         At her hearing Davenport reported that she suffers from chronic heart failure 
and rheumatoid arthritis, although she could not say when, or by whom, she was 
diagnosed. She recounted how her alleged impairments force her to stop often to catch 
her breath or massage away pain. She also testified that her pain makes it difficult for 
her to complete personal‐care tasks such as putting on pants with zippers or doing her 
hair.   
          
No. 17‐2230                                                                              Page 3 
 
            A vocational expert also testified at the hearing. The ALJ asked her to consider an 
individual of Davenport’s background who could perform light exertional activity with 
some limitations based on Davenport’s reported symptoms. The vocational expert 
testified that the hypothetical individual would be able to perform Davenport’s past 
work as a secretary, and, if further limited to sedentary work, would be able to work as 
a document preparer or address clerk. 
             
            In his decision denying benefits, the ALJ applied the standard five‐step analysis, 
20 C.F.R. § 404.1520(a), and concluded that Davenport was not disabled. The ALJ found 
that some impairments—not including rheumatoid arthritis and heart disease—were 
severe, but none, individually or in combination, met a listing for presumptive 
disability. He then determined that Davenport has the residual functional capacity to 
perform light work, with some limitations that account for her arthritis symptoms. 
Davenport sought judicial review, see 42 U.S.C. § 405(g), and also moved for summary 
judgment. The district judge affirmed the ALJ’s decision and denied her motion.   
             
            In considering Davenport’s applications, the ALJ calculated the adjudication 
periods as May 1999 through June 2003 for her Disability Insurance Benefits claim, and 
May 2012 through the date of his decision for her Supplemental Security Income claim. 
Davenport challenges both of these determinations, but she does not demonstrate any 
error. She contends first that her date last insured should have been June 30, 2006, as 
reported by the Social Security Administration’s Field Office in her Disability Report, 
rather than June 2003. But the 2006 date was a mistake. A claimant who is over the age 
of 31, like Davenport, is insured for benefits in any month where she “had not less than 
20 quarters of coverage during the 40‐quarter period.”1  42 U.S.C. § 423(a)(1)(A), (c)(1). 
To reach the 20 quarters of coverage necessary to qualify as insured, Davenport—who 
has a limited employment history—is restricted to a 40‐quarter period ending in 
June 2003. Considering the employment history, the ALJ correctly calculated that 
Davenport’s insured status ended on June 30, 2003. 
             
            The ALJ also did not err in calculating the adjudication period for Davenport’s 
Supplemental Security Income claim. The start of this adjudication period, according to 
the ALJ, was May 2, 2012—the date that Davenport filed her application. But Davenport 
contends that this adjudication period began on the onset date in May 1999. She is 
                                                 
            1  Quarters of coverage are “earned” when a claimant reports a certain amount of 

earnings during the relevant period. See Quarter of Coverage, SOC. SEC. ADMIN., 
https://www.ssa.gov/oact/cola/QC.html (last visited April 1, 2018). 
No. 17‐2230                                                                             Page 4 
 
mistaken. Supplemental Security Income benefits are not payable until the month 
following the application filing date, see 20 C.F.R. § 416.335, and so any disabilities 
before June 2012 are irrelevant to her eligibility. 
         
        Davenport next argues that, contrary to the ALJ’s findings, she has disabling 
chronic heart failure and inflammatory arthritis, each sufficiently severe to meet a 
listing of presumptive disability, specifically Listing 4.02 (chronic heart failure) and 
Listing 14.09 (inflammatory arthritis). See 20 C.F.R. Part 404, Subpart P, App. 1. In 
reviewing this argument, we assess whether the ALJ’s decision is supported by 
substantial evidence. Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014). We do not 
reevaluate facts, reweigh evidence, or decide questions of credibility. Skinner v. Astrue, 
478 F.3d 836, 841 (7th Cir. 2007).   
         
        Davenport’s refusal to submit to a medical examination was, as the ALJ noted, 
reason enough for him to deny her applications. See 20 C.F.R. §§ 404.1518(a), 416.918(a); 
Pearce v. Sullivan, 871 F.2d 61, 62, 64 (7th Cir. 1989) (affirming denial of benefits based 
on claimant’s “fail[ure] to obtain the test results that he needed to establish his 
disability”). We could end there, but we briefly note that reviewing the thin record 
would produce the same result because there is not sufficient medical evidence to 
support Davenport’s claims.   
         
        As the claimant Davenport bore the burden of establishing the existence and 
severity of her impairments, see Scott v. Astrue, 647 F.3d 734, 741 (7th Cir. 2011), but her 
medical records do not show that she suffered from severe rheumatoid arthritis or 
chronic heart failure during the relevant periods. See Eichstadt v. Astrue, 534 F.3d 663, 
668 (7th Cir. 2008) (affirming denial of benefits where claimant failed to produce 
medical evidence). The ALJ warned Davenport that she needed to attend a consultative 
exam to verify her impairments, but she instead relied on her own opinion of what the 
medical records show, even though they do not corroborate her self‐reported diagnosis. 
See Loveless v. Colvin, 810 F.3d 502, 507 (7th Cir. 2016) (explaining that subjective 
complaints, followed by negative medical findings, do not substantiate limitation). 
Remarkably, Davenport faults the ALJ for failing to develop the administrative record, 
but he did everything short of physically dragging her to an examination. The evidence, 
or lack of it, supports the ALJ’s conclusion that Davenport did not suffer from severe 
heart disease or rheumatoid arthritis. 
         
        Davenport also contests the district court’s handling of her summary‐judgment 
motion, which she insists should have been granted because the Commissioner did not 
No. 17‐2230                                                                             Page 5 
 
respond to the statement of facts submitted in support of her motion. But Social 
Security appeals are exempt from the typical summary‐judgment procedures; the Social 
Security Act confines the scope of judicial review to affirming, modifying, or reversing 
the decision of the Commissioner based on evidence contained in the closed 
administrative record. See 42 U.S.C. § 405(g); N.D. Ill. L.R. 16.4. Whether substantial 
evidence supports an ALJ’s finding is a question of law that does not entail factfinding. 
See Milton v. Harris, 616 F.2d 968, 975 (7th Cir. 1980) (citing Beane v. Richardson, 457 F.2d 
758, 759 (9th Cir. 1972)).   
        
                                                                                  AFFIRMED